Title: From George Washington to Marinus Willett, 20 January 1783
From: Washington, George
To: Willett, Marinus


                        
                            Sir
                            Head Quarters Newburgh Janry 20th 1783
                        
                        Your Pay Mastr will inform you that besides the usual proportion of Cloathing, a number of Articles have been
                            issued ostensibly, for the use of Olney’s & your Regt—but in reality, they are designed only for the object you have in
                            contemplation; unless it is attempted, I would not have any of the Woolen Socks, Caps, or Mitts distributed among the Troops, I have ordered them all
                            therefore to be addressed to you & to await your Orders—I am Sir With great regard Your Most Obedt Servt.
                    